Citation Nr: 0947005	
Decision Date: 12/10/09    Archive Date: 12/18/09	

DOCKET NO.  06-15 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 
1993, a portion of which represented service in the Southwest 
Asia Theater of Operations.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

This case was previously before the Board in July 2008, at 
which time it was remanded for additional development.  
Subsequent to the Board's remand, the RO, in a rating 
decision of August 2009, granted service connection (and a 30 
percent evaluation) for irritable bowel syndrome.  
Accordingly, that issue, which was formerly on appeal, is no 
longer before the Board.

The case is now, once more, before the Board on the issue of 
entitlement to service connection for migraine headaches, to 
include as due to an undiagnosed illness.


FINDING OF FACT

Migraine headaches are not shown to have been present in 
service, or for a number of years thereafter, nor are they 
the result of any incident or incidents of the Veteran's 
period of active military service (including an undiagnosed 
illness), or the Veteran's period of service in the Southwest 
Asia Theater of Operations.  


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1117, 1131, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, including those offered during the 
course of a hearing before the undersigned Veterans Law Judge 
in May 2008, as well as service treatment records, VA and 
private treatment records and examination reports, and 
various statements by the Veteran parents and colleagues.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for 
migraine headaches.  In pertinent part, it is contended that 
the Veteran's current headache disorder is the result of 
exposure to smoke from oil fires and/or other contaminants 
during his period of service in the Southwest Asia Theater of 
Operations.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  
Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as migraine headaches, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009);  38 C.F.R. §§ 3.307, 3.309 (2009).

Alternatively, service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Pursuant to applicable law and regulation, VA will pay 
compensation to a Persian Gulf Veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
such disability became manifest either during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 2002 & Supp. 2009); 38 C.F.R. § 3.317 (2009).

In the present case, service treatment records are negative 
for history, complaints, or abnormal findings indicative of 
the presence of a chronic headache disorder, including 
migraine headaches.  While in June 1992, during the Veteran's 
period of active military service, he received treatment for 
what was described at the time as headaches due to motion 
sickness and/or various "cold symptoms," that episode was 
acute and transitory in nature, and resolved without residual 
disability.  As of the time of a service separation 
examination in April 1993, the Veteran denied any history of 
frequent or severe headaches.  Moreover, a clinical 
evaluation conducted at that time showed the Veteran's head 
and neurologic system to be within normal limits, and no 
pertinent diagnosis was noted.  Nor was there any evidence of 
a chronic headache disorder at the time of a subsequent VA 
general medical examination in May 1993.  

The earliest clinical indication of the presence of a chronic 
headache disorder is revealed by a Persian Gulf protocol 
examination conducted in March 1997, almost four years 
following the Veteran's discharge from service, at which time 
he received a diagnosis of "tension headaches."  

The Board observes that, since the time of the Veteran's 
discharge from service, he has received a diagnosis not only 
of tension headaches, but also migraine headaches, and, on at 
least one occasion, cluster headaches.  However, following a 
VA neurologic examination conducted during the period from 
October 2008 to February 2009, it was the opinion of the 
examiner that the Veteran's "headache syndrome" did not 
develop during active military service.  That examination 
involved a full review of the Veteran's claims folder, 
including all of his service treatment records.  Those 
records showed that the Veteran reported only a single 
headache on January 8, 1992.  At that time, the Veteran was 
23 years old and described a headache radiating into his 
anterior neck which had been present for approximately the 
past three days.  According to the Veteran, he had 
experienced similar headaches, though not for so long a 
duration.  Significantly, the Veteran denied any trauma to 
his head.  At the time, it was felt that the Veterans' 
headaches were due to motion sickness, for which he was 
prescribed medication.   The Veteran returned for 
reevaluation two days later for follow up of his headache, 
sore throat, and sore neck.  At that time, the Veteran gave a 
history of strep throat, and indicated that the symptoms he 
was experiencing were the same as he had experienced on 
previous occasions.  According to the Veteran, the previous 
night, he had been coughing up dark, green sputum.  The 
Veteran was treated with medication and it was recommended 
that he gargle with salt water twice daily.  The Veteran did 
not return following that treatment.  

According to the examiner, he had also reviewed the Veteran's 
initial compensation and pension examination dated in May 
1993, at which time the Veteran reported his symptoms as back 
pain, elevated serum blood cholesterol, ringing in the ears, 
and left ankle pain.  However, the Veteran did not report any 
symptoms of a headache.  During the course of evaluation for 
the aforementioned disabilities, the Veteran failed to 
mention any problems with headaches.  Moreover, the examiner, 
in conducting the examination, reported that the Veteran had 
presented for a general medical review with a history of 
orthopedic injuries to be reviewed by the orthopedic surgeon, 
though he otherwise considered himself to be in good health.  
At the time of examination, the Veteran gave a history of a 
skin disorder which had reportedly resolved, and was 
incidentally noted to have a high cholesterol reading.  
However, there was no mention in the examining physician's 
notes of any headache syndrome.  Rather, the Veteran was 
reported as neurologically normal.  

As is clear from the above, the Veteran has received a number 
of confirmed diagnoses for his claimed headache disorder, 
including migraine headaches, tension headaches, and cluster 
headaches.  Accordingly, there is no need to consider the 
Veteran's claim under the provisions of the regulations 
governing "undiagnosed illnesses."  See 38 U.S.C.A. § 1117 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.317 (2009).  
Moreover, the Board finds the aforementioned opinion of a VA 
physician highly probative, because that opinion was based 
not only a full examination of the Veteran, but also a 
complete review of the Veteran's claims file.  See Hernandez-
Toynes v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  The VA examiner provided reasons 
and bases for his medical opinion, and pointed to the 
evidence which supported his opinion.  See Hernandez-Toynes 
v. West, supra.  Under the circumstances, the Board is of the 
opinion that the probative medical evidence of record 
establishes that the Veteran's current headache disability 
did not have its origin during his period of active military 
service.  

The Board acknowledges the Veteran's testimony, as well as 
statements by his colleagues and various family members 
regarding the origin of his current headache disorder.  
However, the Board rejects those assertions to the extent 
that they seek to etiologically relate the Veteran's current 
headache disorder to inservice exposure to oil smoke and/or 
other contaminants.  Significantly, the Veteran, as well as 
his friends and family members, as lay persons, are not 
competent to create the requisite causal nexus for his 
current headache disability.  This highly complex medical 
question requires medical expertise.  That is, it requires 
medical knowledge by someone qualified as an expert by 
knowledge, skill, experience, training, or education, none of 
which the Veteran, his colleagues, or his family members 
possess.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

Based on the aforementioned, the Board is unable to 
reasonable associate the Veteran's current headache disorder, 
first persuasively documented a number of years following 
service discharge, with any incident or incidents of his 
period of active military service.  Accordingly, service 
connection for that disability must be denied.

In reaching this determination, the Board has given due 
consideration to various arguments of the Veteran's 
accredited representative to the effect that, following the 
aforementioned remand in July 2008, the RO failed to take the 
necessary action to obtain various records of one of the 
Veteran's private neurologists.  However, a review of 
pertinent correspondence tells an entirely different story.  
In correspondence of August 2008, the RO informed the Veteran 
that they needed all treatment records subsequent to May 
2005, "specifically including any and all records of 
treatment by (the Veteran's) private neurologist in 2006," 
and that the Veteran should forward those records to them at 
his earliest convenience.  Following the receipt of requested 
information from the Veteran, the RO sought to obtain records 
of his treatment from the two private facilities identified, 
specifically, the Southwest Washington Medical Center, and 
the Kaiser Permanente Medical Center.  To date, there exists 
no evidence that the RO failed to request and/or obtain any 
of the records identified by the Veteran in support of his 
claim for service connection.  Accordingly, an additional 
remand by the Board to procure such information would serve 
no useful purpose.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
May 2005 and March 2006.  In those letters, VA informed the 
Veteran that, in order to substantiate his claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown my medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a clear understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and 
private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for migraine headaches, to include as due 
to an undiagnosed illness, is denied.


	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


